Citation Nr: 1526988	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-48 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from December 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2014, this matter was remanded to the agency of original jurisdiction (AOJ) for a medical examination and opinion.  The Veteran was provided a VA examination, and VA medical opinions were obtained.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have chronic or continuous hearing loss symptoms in active service, bilateral hearing loss was first diagnosed many years after service separation, and it is not as likely as not that the current bilateral hearing loss disability is related to the Veteran's noise exposure during his period of active service or other injury or event in active service.  

2.  It is not as likely as not that the current bilateral hearing loss disability is related to disease or injury or other event in active duty for training or is related to injury in inactive duty for training.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in April 2008, prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Here, the evidence shows that only a portion of the Veteran's service treatment records are available and that the remaining service treatment records including the service treatment records for the Veteran's period of active service from December 1964 to October 1966 are missing.  The Board finds that any additional efforts to obtain the records would be futile.  The records that the National Personnel Records Center (NPRC) had in its possession were sent to VA.  The NPRC conducted two searches for the missing records in April 2008 and January 2009, and additional records were not located.  Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  The Veteran was notified that his service treatment records for his period of active duty were missing in a March 2009 letter, and he was informed of other types of evidence he could submit to substantiate his claim for service connection.  The Board also finds that the Veteran was notified of alternative forms of evidence to submit in lieu of the service treatment records.  In an April 2009 response, the Veteran informed VA that he did not have copies of his service treatment records.  He did not submit or identify any alternative forms of evidence in support of his claim.  In this regard, the Board notes that the destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  VA treatment records dated for 2009 to 2014 have been obtained.  VA provided audiometric examinations in August 2008 and January 2015, and an addendum opinion was obtained in February 2015 to obtain medical evidence addressing the nature and etiology of the bilateral hearing loss.  The examinations are adequate because a medical professional, a licensed audiologist, performed the examinations and issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion assessing whether the Veteran has a hearing loss disability for VA purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, namely sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2014).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The United States Court of Appeals for Veterans Claims has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).  
Active duty for training (ACDUTRA) is, generally, full-time duty in the Armed Forces performed by reserves for training purposes. 38 C.F.R. § 3.6(c)(1).  Inactive duty training (INACDUTRA) is, generally, other than full-time duty in the Armed Forces performed by reserves.  38 C.F.R. § 3.6(c)(1).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

3.  Analysis: Service Connection for Bilateral Hearing Loss

A portion of the Veteran's service treatment records for active service are not available for review.  The Board finds that any additional searches would be futile.  As complete copies of the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's service records have been destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that a portion of the Veteran's service treatment records are unavailable, the appeal will be decided on the evidence of record, and the Board will not draw a negative inference from the absence of service treatment records.  

The Veteran contends that he has bilateral hearing loss due to noise exposure when he was in service.  Service records show that he served with the Army and that his military occupation was radio operator.  He indicated that in service he was told in radio school that at some point and time in his life he may have hearing loss.  He stated that he was a radio operator using morse code and sat all day with earphones over his ears listening to and sending morse code.  He also indicated that he was on the rifle range as a drill sergeant.  See the April 2009 notice of disagreement.  

The Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements as to the noise exposure in service are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service noise exposure to both ears is established.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.  

The Board next finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  See the January 2015 VA audiometric examination report.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss or chronic and continuous symptoms of hearing loss in active service.  As noted, the service treatment records for the Veteran's period of active service are not available.  There is no medical evidence generated contemporaneous to the time of active service which establishes a diagnosis of hearing loss or hearing loss symptoms.  

The weight of the evidence shows that there were no chronic symptoms of bilateral hearing loss in service or continuous hearing loss symptoms since service.  The Veteran has not provided any lay evidence which documents continuous bilateral hearing loss symptoms in active service or since active service; he only asserts that his current bilateral hearing loss is related to military service.  He has not provided any medical evidence documenting chronic or continuous symptoms in active service or since active service.  There is no medical evidence or other competent evidence establishing a diagnosis of bilateral hearing loss within one year from service separation in October 1966.  Service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) and (b) is not warranted.  
Review of the record shows that on the authorized audiological evaluation in October 1984, on enlistment examination to the Reserve, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
15
10
LEFT
15
20
30
15
5

The criteria set forth in § 3.385 are not met with respect to hearing impairment for VA purposes upon the October 1984 audiogram.  The enlistment reexamination report indicates that the Veteran had bilateral cerumen obstruction.  Hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  Indeed, with respect to a hearing loss disability for VA purposes, what constitutes current disability is expressly defined by 38 C.F.R. § 3.385 (2014).  The criteria set forth in 38 C.F.R. § 3.385 are not met with respect to hearing impairment for VA purposes upon the April 1986 Reserve audiogram.  The Veteran had no complaints pertinent to the ears. 

The evidence of record shows that bilateral hearing loss as defined by 38 C.F.R. § 3.385 was first detected in April 1990 upon the Veteran's Over 40 Reserve examination.  Upon the April 1990 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
35
40
35
30
LEFT
0
30
45
35
25

The record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385 prior to the April 1990 audiometric examination.  

Medical evidence associated with the claims folder make no reference to any findings of hearing loss until April 1990, over 20 years after separation from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis of the claimed disorder is one factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active duty.  In the January 2015 VA opinion and the February 2015 addendum opinion, the VA audiologist opined that it was less likely than not that the current bilateral hearing loss was caused by or the result of noise exposure in service.  The basis for this opinion was that the Veteran had normal hearing in 1984, 18 years after service separation.  The VA audiologist noted that the Reserve physical dated in October 1984 reveals essentially normal hearing, bilaterally, with slight elevation in the mid-range (a frequency range not associated with changes due to noise).  The VA audiologist noted that the physical form indicated that the Veteran had bilateral cerumen impactions at the time of the physical, which would account for the elevation of these frequencies.  The VA audiologist further stated that on the Veteran's next physical dated in April 1986 thresholds returned to normal bilaterally.  The VA audiologist indicated that this finding strengthens the argument above that elevated thresholds in 1984 were due to cerumen impaction.  The VA audiologist further noted that exam for enlistment into the Army Reserves dated in April 1992 reveals a flat hearing loss bilaterally; no bone conduction testing is of record from this testing to characterize the type of hearing loss.  The VA audiologist noted that the configuration of the hearing loss, however, was not particularly consistent with the configuration of hearing loss due to noise and the physical indicates a temporary H-2 profile, strongly suggesting that the profile reflects a temporary hearing loss that is expected to return to essentially normal levels once impaction is cleared.  The VA audiologist noted that there was no evidence of a complaints of hearing loss other than that associated with cerumen impaction could be identified in service treatment records, including the Veteran's self-reports of medical status.  

It was also noted that the Veteran's compensation claim for hearing loss was not initiated until 2008 and that, on that form, he indicated that his hearing loss was first noted in 1990, some 24 years after release from active duty.  It was further noted that the Veteran was seen by Joshua Smith, PA, in June 2008 for hearing loss due to severe cerumen impaction and the note indicates that "hearing was restored" from extraction of the occluding cerumen.  The VA audiologist noted that Joshua Smith, PA, saw this Veteran again on in February 2009 for "severely impacted cerumen" and the Veteran was seen by a nurse practitioner in October 2014 for cerumen impaction.  The VA audiologist noted that as late as 1986, some 20 years after release from active duty, the Veteran's hearing remained within normal limits.  The VA audiologist noted that the current configuration of hearing loss which is currently flat but which has shown a cookie-bite configuration in the past, is not consistent with hearing changes due to noise.  

The VA audiologist indicated that the Institute of Medicine (IOM) (2006) states that there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence cited above and the conclusions of this panel, the VA audiologist opined that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure. 

The Board finds the VA medical opinions dated 2015 to be highly probative.  The VA audiologist reviewed the claims file including the earlier VA audiometric examination reports and considered the Veteran's lay statements and report of symptoms.  The VA audiologist also considered relevant medical research.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran himself has made a general assertion that his bilateral hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  It is not shown that the Veteran has the medical expertise to provide a medical opinion as to whether his current hearing loss is related to the noise exposure in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral sensorineural hearing loss is denied.

The Board has also considered whether service connection is warranted for bilateral hearing loss based upon ACDUTRA or INACDUTRA service.  The Board finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to an injury or disease during ACDUTRA, and is not medically related to an injury during INACDUTRA.  The criteria set forth in § 3.385 are not met with respect to hearing impairment for VA purposes upon the October 1984 Reserve enlistment audiogram.  The enlistment examination report indicates that the Veteran had bilateral cerumen obstruction.  The criteria set forth in 38 C.F.R. § 3.385 are not met with respect to hearing impairment for VA purposes upon the April 1986 Reserve audiogram.  The Veteran had no complaints pertinent to the ears.  The evidence of record shows that bilateral hearing loss as defined by 38 C.F.R. § 3.385 was first detected in April 1990 upon the Veteran's Over 40 Reserve examination.

As discussed above, the Veteran asserts that the bilateral hearing loss is due to his military service.  However, the Veteran does not identify any injury or disease during a period of ACDUTRA or INACDUTRA that caused the current hearing loss other than the reported noise exposure as a radio operator and on the rifle range.  There is no competent evidence that the bilateral hearing loss detected on upon the April 1990 Over 40 Reserve examination is related to injury or disease incurred during ACDUTRA or due to an injury sustained on INACDUTRA.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See 38 C.F.R. § 3.6; Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

There is no competent evidence linking the onset of the bilateral hearing loss to noise exposure in ACDUTRA or INACDUTRA.  As discussed above, there is competent and credible evidence that the bilateral hearing loss is not related to the noise exposure in service.  In the January 2015 VA medical opinion and in the February 2015 addendum opinion, the VA audiologist opined that it was less likely than not that the current bilateral hearing loss was caused by or the result of noise exposure in service.  

The Board notes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Board finds that the weight of the competent and credible evidence establishes that the bilateral hearing loss is not due to noise exposure or due to other injury or disease in the line of duty during a period of ACDUTRA or due to injury in the line of duty during a period of INACDUTRA.  

The preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral hearing loss is not warranted, and the claim is denied.  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


